           Case 1:20-cv-01001-JLT Document 12 Filed 08/31/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SERGIO TORRES,                                 ) Case No.: 1:20-cv-01001-JLT (HC)
                                                    )
12                  Petitioner,                     ) ORDER DISREGARDING PETITIONER’S
                                                    ) MISCELLANEOUS FILING
13          v.                                      )
                                                    )
14   ACTING WARDEN,
                                                    )
15                  Respondent.                     )
                                                    )
16                                                  )

17          On August 24, 2020, Petitioner filed what appears to be an opposition to a motion to dismiss.

18   (Doc. 11.) However, no motion to dismiss has been filed in this matter. On August 4, 2020, the Court

19   dismissed the habeas petition with leave to file an amended petition. (Doc. 8.) Accordingly, the Court

20   DISREGARDS Petitioner’s filing of August 24, 2020. Petitioner is DIRECTED to file an amended

21   petition in accordance with the Court’s previous order.

22
23   IT IS SO ORDERED.

24      Dated:     August 30, 2020                             /s/ Jennifer L. Thurston
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                        1
